     Case 1:19-cv-00786 Document 11 Filed 10/29/20 Page 1 of 2 PageID #: 729



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT BLUEFIELD

KRISTI ANN THOMPSON,

       Plaintiff,

v.                                         CIVIL ACTION NO. 1:19-00786

ANDREW SAUL,
Commissioner of Social Security,

       Defendant.


                       MEMORANDUM OPINION AND ORDER

          By Standing Order, this action was referred to United

States Magistrate Judge Dwane L. Tinsley for submission of

findings and recommendation regarding disposition pursuant to 28

U.S.C. § 636(b)(1)(B).        Magistrate Judge Tinsley submitted to the

court his Proposed Findings and Recommendation (“PF&R”) on July

30, 2020, in which he recommended that the court deny the

plaintiff’s request to reverse the Commissioner’s decision; grant

defendant’s request to affirm the Commissioner’s decision; affirm

the final decision of the Commissioner; and dismiss this matter

from the court’s docket.

          In accordance with the provisions of 28 U.S.C. § 636(b),

plaintiff was allotted fourteen days and three mailing days in

which to file any objections to Magistrate Judge Tinsley's

Proposed Findings and Recommendation.           The failure of any party

to file such objections within the time allowed constitutes a
  Case 1:19-cv-00786 Document 11 Filed 10/29/20 Page 2 of 2 PageID #: 730



waiver of such party's right to a de novo review by this court.

Snyder v. Ridenour, 889 F.2d 1363 (4th Cir. 1989).

          Neither party filed any objections to the Magistrate

Judge's Findings and Recommendations within the required time

period.    Accordingly, the court adopts the Findings and

Recommendations of Magistrate Judge Tinsley as follows:

          1.     Plaintiff’s request to reverse the Commissioner’s

                 decision is DENIED;

          2.     Defendant’s request to affirm the Commissioner’s

                 decision is GRANTED;

          3.     The final decision of the Commissioner is

                 AFFIRMED; and

          4.     The Clerk is directed to remove this case from the

                 court’s active docket.

          The Clerk is directed to forward a copy of this

Memorandum Opinion and Order to counsel of record.

          IT IS SO ORDERED this 29th of October, 2020.

                                        ENTER:


                                         David A. Faber
                                         Senior United States District Judge




                                    2
